Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Status of Claims
Claims 1 – 2 are currently pending and have been examined. 
Claims 3 – 20 have been cancelled. 
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. With respect to the rejection of claims under 35 U.S.C. 101, Applicant argues that the amended claims recite limitations that must be implemented by computers and therefore the claim is directed to patent eligible subject matter. Examiner disagrees.  
The consideration under prong two of the 101 analysis considers whether the limitations are indicative of integration into a practical application. Examples are found in MPEP 2106.05 and include improvements to the functioning of a computer, or improvement another technology or technical field, applying the judicial exception with, or by use of, a particular machine, or in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
 Limitations that are not indicative of a practical application are adding insignificant extra solution activity to the judicial exception, generally linking the use of the judicial exception to a particular technological environment or field of us, or adding the words or (equivalents of) apply it with the judicial exception, or mere instructions to implement an abstract idea on a computer, . .
Applicant's arguments filed 12/30/2021 with respect to rejection of claim 1 under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant argues that the amended claim 1 is not taught or suggested by Kentris. Examiner disagrees for the reasons set 
Applicant’s arguments filed 12/30/2021 with respect to rejection of claim 2 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 2  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:   creating a secondary purchaser data set including information indicative of: (i) identities of a plurality of secondary purchasers, with each secondary purchaser being a retailer that is interested in buying returned goods, (ii) location information for each secondary purchaser of the plurality of secondary purchasers, and 

Claim 2 recites wherein the primary purchaser has stated that a reason for return of the item is one of the following reasons: unhappiness with product look, unhappiness with product feel, or light aesthetic damage or scratches.

The above recited limitations of claims 1, which is directed towards a system, recite an abstract idea because all of the above recited limitations set forth and describe commercial activities which fall under the certain methods of organizing human activity, abstract idea grouping. The creation of a secondary purchase data set with retailers interested in buying returned goods, and furthermore determining a secondary purchaser based on the secondary purchaser data set, and offering the item from the primary vendor, responsive to acceptance, instructing purchaser to return the item to the first secondary purchaser are all certain methods of organizing human activity by facilitating the return and sale of purchased goods. 


Though the preamble of claim 1 states the invention is directed towards a computer-implemented method, claim 1 recites no additional elements to integrate the abstract idea into a practical application. Accordingly, there are no additional elements to impose meaningful limitations on the abstract idea or provide an inventive concept which amounts to significantly more than the abstract idea. Consequently, claim 1 is directed to an abstract idea without significantly more and is patent ineligible. 


	Dependent claim 2 has been given the full two-part analysis. The dependent claim only further narrows the abstract idea by limiting the stated reasons for return and does not recite any further additional elements. Therefore, the dependent claim 2 cannot integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. It is thus directed to an abstract idea without significantly more. In conclusion, claims 1 and 2 are patent ineligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated  by  Kentris et al.  U.S. Patent Publication 2021/0150616 A1 (hereinafter "Kentris").
Claim 1 
Kentris discloses:

creating a secondary purchaser data set including information indicative of: (See Fig. 6 showing customer database with customer shipping location record; [0103] The e-commerce platform 602 also includes a merchant database 614 and a customer database 620, which each include a respective memory 616, 622. The memory 616 stores a merchant shipping location record 618, and the memory 622 stores a customer shipping location record 624.) 
(i) identities of a plurality of secondary purchasers, [0137]- ecommerce platform includes a customer database which include a respective memory, [0139]- [0139] The customer shipping location record  is an example of a data structure that identifies any or all of the customers associated with the e-commerce platform [0129], [0140] 
with each secondary purchaser being a retailer that is interested in buying returned goods, (ii) [0051] teaches that merchant and customer may be more than individuals and may be companies, corporations, interested in for profit or not for profit exchange of products. It further teaches that the platform supports users that are sellers, retailers, purchase agents, buyers, etc.) 
[0163] teaches that buyer is interested in purchasing an item of the product because the art teaches an indication that Buyer B may be interested in purchasing an item of the product; [0217] also teaches that Buyer B (secondary purchaser) has searched for items on the returns marketplace (marketplace for returned items only). [0292] suggests that buyer interest may be determined based on manual entry of product descriptions in the platform.
location information for each secondary purchaser of the plurality of secondary purchasers, and [0137] the memory stores a customer shipping location record. 
(iii) contact information for each secondary purchaser of the plurality of secondary purchasers; [0139] For each customer, one or more of their known shipping locations are stored in the customer shipping location record. In some cases, the shipping locations could be provided by the customers themselves. For example, a customer may provide a shipping location when they register for an account on the e-commerce platform. Examiner interprets contact information to comprise a location for shipping as a person may be contacted through mail at their shipping location. Furthermore, [0163] indicates that secondary purchaser (buyer B) and a merchant may exchange email and or text messages about products [0216] indicates that Buyer B may receive offers to purchase items via a text or email message by the customer device. These indications suggest that email and phone numbers are  provided upon registration on the platform and stored in the customer database. 
 identifying an item that a primary purchaser has purchased, received and requested to return to a primary vendor;  See Fig. 7, element 702, paragraph [0159-160]
See Fig. 8 element 822 and Fig. 10 – 11 which refer to buyer being a “customer near you” with you corresponding to the primary purchaser. See also [0172], [0188], and [026] which describes matches between Buyer A (primary purchaser) and Buyer B (secondary purchaser) determined by Buyer B’s shipping location and explains that buyer B is selected because shipping location is closer to primary purchaser. 
 offering the first secondary purchaser an offer to purchase the item from the primary vendor; See Fig. 7, element 716. [0225] Following the match, Buyer B is presented with the option of purchasing Buyer A’s item in the returns marketplace.  
receiving, from the first secondary purchaser, acceptance of the offer to purchase the item from the primary purchaser; and See Fig. 7 element 829. Fig. 20 step 2024. [0234] Step 2024 includes Buyer B purchasing the item from the returns marketplace. For example, Buyer B could select the item and proceed to purchase the item. 
responsive to the receipt of the acceptance, instructing the primary purchaser to return the item to the first secondary purchaser in the same local area as the primary purchaser. See Figs. 8 and 20, element 826 which shows that Buyer A packs and ships the item to Buyer B at step 826. [0215] In step 826, Buyer A receives an indication that their item has been sold, and Buyer A packs and ships the item to Buyer B. See Fig. 8 element 822 and Fig. 10 – 11 which refer to buyer being a “customer near you” with you corresponding to the primary purchaser. See also [0172], [0188], and [026] which describes choosing buyer B based on shipping location closest to Buyer A. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kentris in view of US 20110099122 A1 (Bright).
Claim 2 
Kentris teaches a non-exclusive list of reasons for return that may be provided by the primary purchase which may be wrong size, not what was expected or advertised, or other. See [0227]. 
Kentris does not explicitly teach; however Bright teaches: 

 
It would have been obvious to one of ordinary skill in the art to combine the teaching of providing stated reasons of return including unhappiness with product feel or look or light of Bright because this technique improves the system of Kentris by enabling the system to provide a fit prediction for new consumers, and to provide personalized information about products to consumers, including generating information on how an item may suit a consumer, including appropriate size, exhibited aesthetic preferences. See, Bright [0020] and [0022]. 


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./            Examiner, Art Unit 3628